Citation Nr: 1547337	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  15-03 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Whether the adjustment of disability pension for the period from March 2008 to September 2014 was valid, thereby creating an overpayment in the amount of $22,036.00. 

(The issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to September 1992.

This matter is on appeal from determinations by the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.  The Veteran in his January 2015 VA Form 9, Appeal to Board of Veterans' Appeals, requested a Board hearing.  However, this request is moot in light of the subsequent grant of the total indebtedness of $22,036.00 owed by the Veteran; thereby satisfying his appeal in full.

This appeal arises from a dispute in amount of countable income that was brought to VA's attention through the Income Verification Match (IVM) program.  The Board recognizes that special security measures are applied in such situations.  See 38 U.S.C. § 7213(a) (2014); See also Chairman's Memorandum 01-99-23 (October 8, 1999).  However, in this case, as the benefit sought on appeal has been granted in full (the Pension and Management Center has granted a waiver of the total indebtedness owed by the Veteran), the necessary information has been independently verified and the Board may proceed with a decision in this case without use of the IVM folder.  


FINDING OF FACT

In a July 2015 decision, the Committee on Waivers and Compromises (COWC) of the St. Paul, Minnesota, RO granted waiver of the total indebtedness (in the amount of $22,036.00) resulting from the adjustment of disability pension for the period from March 2008 to September 2014; thus, the question of whether this overpayment was valid is now moot



CONCLUSION OF LAW

There is no longer a justiciable case or controversy as to whether the adjustment of disability pension for the period from March 2008 to September 2014 was valid, thereby creating an overpayment in the amount of $22,036.00.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.101 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In general, an overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled, and may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation, or any other form of benefits.  See 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.956(a), 1.962.  The issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430 (1991). 

In the present case, however, the collection of the total indebtedness of $22,036.00 created by the adjustment of disability pension for the period from March 2008 to September 2014 was waived by the COWC of the St. Paul, Minnesota, RO in July 2015.  It is clear from the record that this was the sum total of the debt due to VA created by the adjustment of his disability pension benefits.  As the waiver of the collection of the overpayment eliminated the total debt due to VA, the question of the validity of the overpayment is moot as there is no further relief that can be granted the appellant.  Consequently, there is no controversy or justiciable issue for the Board to decide.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  In the present case, as waiver of the total indebtedness has been granted, there remains no allegation of error of fact or law for appellate consideration with respect to the validity of this debt.  Accordingly, the Board does not have jurisdiction to review the appeal and it is hereby dismissed.  38 C.F.R. § 20.101.


ORDER

The issue of whether the adjustment of disability pension for the period from March 2008 to September 2014 was valid, thereby creating an overpayment in the amount of $22,036.00, is dismissed.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


